Case 1:18-cv-10225-MLW Document 327-2 Filed 08/02/19 Page 1 of 2




            EXHIBIT 1
         Case 1:18-cv-10225-MLW Document 327-2 Filed 08/02/19 Page 2 of 2




                            Law Offices of Stephen E. Bandar
                                  2000 Massachusetts Ave Suite #2
                                      Cambridge, MA 02140
                                     Sbandarlaw@yahoo.com
                                                                      Bus: (617) 354-3434
 June 5, 2019                                                         Fax: (617) 864-8382


HAND DELIVERED

TO DISTRICT DIRECTOR
DEPARTMENT OF HOMELAND SECURITY
I 000 District Ave
Burlington, MA O1803

RE RESPONDENT:

                         Request to be released under an order of supervision


Dear District Director

The Respondent                                             is a very hard-working person.
His wife                     has filed I-I 30 relative Petition on his behalf. It was approved. He
has US Children suffering greatly in his absence see medical records and his wife' s letter.

If given the opportunity                        would fully comply with the Department of
Homeland Security recommendations.




                                                                    ~
                                                                    Stephen Bandar
